Filed Pursuant to Rule 424(b)(3) File No. 333-177076 Filed January 6, 2012 PROSPECTUS ARDENT MINES LIMITED This prospectus relates to the sale of up to 519,482 shares of common stock by certain shareholders of the Company. The 519,482 shares to be registered include 259,741 shares of the Company’s Common Stock which were sold pursuant to a private placement and 259,741 shares of the Company’s Common Stock which underlie warrants sold pursuant to a private placement. The resale of these shares is not being underwritten.We will not receive any of the proceeds from the sale of those shares being sold by the selling stockholders.The selling stockholders may sell or distribute the shares, from time to time, depending on market conditions and other factors, through underwriters, dealers, brokers or other agents, or directly to one or more purchasers.The selling stockholders will offer their shares at prevailing market prices or privately negotiated prices.Pursuant to certain registration rights granted by us to the selling stockholders, we are obligated to register the shares held by the selling stockholders. We are paying substantially all expenses incidental to the registration of the shares. Our common stock is quoted for trading on the over-the-counter bulletin board under the symbol ADNT. Our principal executive offices are located at 100 Wall Street, 21 st Floor, New York, NY 10005 and our telephone number is (855) 273-3686. Your investment involves a high degree of risk.See “Risk Factors” starting on page 3 for certain information you should consider before you purchase the shares. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is January 6, 2012. TABLE OF CONTENTS SUMMARY OF OUR OFFERING 1 RISK FACTORS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 9 DILUTION 9 SELLING STOCKHOLDERS 9 PLAN OF DISTRIBUTION 11 DESCRIPTION OF SECURITIES TO BE REGISTERED 13 INTERESTS OF NAMED EXPERTS AND COUNSEL 15 BUSINESS 16 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 19 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 19 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS 21 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 MANAGEMENT AND CERTAIN SECURITY HOLDERS 24 EXECUTIVE COMPENSATION 28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 31 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 32 DIRECTOR INDEPENDENCE 32 LEGAL MATTERS 32 EXPERTS 33 WHERE YOU CAN FIND ADDITIONAL INFORMATION 33 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from the information contained in this prospectus.We will not make an offer to sell these securities in any jurisdiction where offers and sales are not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of when this prospectus is delivered or when any sale of our common stock occurs ii SUMMARY OF OUR OFFERING Prospectus Summary The following summary highlights selected information contained in this prospectus.
